Citation Nr: 0310382	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for claimed varicose veins 
of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1941 to June 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran served on active duty from September 1941 to 
June 1945.  

2.  The veteran appealed timely from a May 1999 RO decision 
that found that new and material evidence had not been 
presented to reopen the claim of service connection for 
varicose veins of the left leg.  

3.  In September 2002, the Board reopened the veteran's claim 
and found that additional development was necessary prior to 
the issuance of a decision on the merits.  

4.  Prior to completion of the additional development and to 
rendering a decision with regard to the issue of service 
connection for varicose veins of the left leg, the Board 
received notice that the veteran had died in November 2000, 
during the pendency of the appeal.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim for 
service connection for varicose veins of the left leg.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2003, the Board received notice that unfortunately the 
veteran had died in November 2000, during the pendency of his 
appeal of his reopened claim of service connection for 
varicose veins of the left leg.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).

The appeal for service connection for varicose veins of the 
left leg has became moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2002).  



ORDER

The appeal for service connection for varicose veins of the 
left leg is dismissed.


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

